Citation Nr: 1010581	
Decision Date: 03/19/10    Archive Date: 03/31/10

DOCKET NO.  04-32 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to service connection for the residuals of a 
heart attack.


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel


WITNESS AT HEARING ON APPEAL

Appellant


INTRODUCTION

The Veteran served on active duty from December 1970 to April 
1979, and from July 1982 to September 1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision by 
the Seattle, Washington, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The Veteran testified at a hearing at the RO before the 
undersigned in July 2007.  A transcript of the proceeding is 
of record.  The Board remanded the issue service connection 
for residuals of a heart attack and the issue of service 
connection for kidney cancer in December 2007 for further 
development.   Service connection for kidney cancer was 
granted in a December 2009 rating decision and that issue is 
no longer on appeal.

The issue of service connection for residuals of a heart 
attack has been recharacterized to comport to the evidence of 
record.


FINDING OF FACT

The Veteran's heart attack was caused by inservice exposure 
to chemicals.  


CONCLUSION OF LAW

The criteria for service connection for the residuals of a 
heart attack are met.  38 U.S.C.A. §§ 1110, 1112, 1131, 5103, 
5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran served as a chemical officer and was stationed in 
areas storing a great amount of toxic substances, including 
the U.S. Army's Dugway, Utah, test site.  The Veteran is 
currently service-connected for PTSD.  He alleges that such 
service-connected disability caused or aggravated his heart 
condition.  

Service treatment records are negative for any heart 
condition.  In February 2001, the Veteran suffered a heart 
attack.  

An Army physician, in a letter dated in September 2007, 
opined that she could not exclude the possibility that the 
stress and anxiety due to his PTSD contributed to his high 
blood pressure, urge to smoke, and eventual heart condition.

A VA examination was conducted in September 2009.  After a 
review of the Veteran's claims file, the examiner opined that 
the Veteran's cardiovascular disease was caused by a 
combination of diet, smoking, and exposure to chemicals.  He 
also stated that the Veteran's cardiovascular disease flares 
up due to his service-connected PTSD.  

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  Service connection 
for cardiovascular disease may be granted if manifest to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309(a). 

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected condition.  38 C.F.R. § 3.310.  Secondary 
service connection may be found when an established service-
connected condition aggravates a non-service-connected 
disability.  In such case, the veteran will be compensated 
for the degree of disability (but only that degree) over and 
above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A service connection claim includes all theories under which 
service connection may be granted.  Bingham v. Principi, 421 
F.3d 1346, 1349 (Fed. Cir. 2005).  

Service connection for the residuals of a heart attack is 
warranted, as the September 2009 VA examination is competent 
medical evidence that the disability was caused by inservice 
exposure to chemicals.  In light of the grant of service 
connection on a direct basis, consideration of secondary 
service connection is unnecessary.  

Since, in this decision, the Board is granting service 
connection for the residuals of a heart attack, this is the 
greatest benefit the Veteran can receive under the 
circumstances.  Any failure to notify or assist him pursuant 
to VA laws and regulations is inconsequential and, therefore, 
at most, no more than harmless error.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).  


ORDER

Entitlement to service connection for the residuals of a 
heart attack is granted.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


